DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-13 and 15-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2021/0022139 A1) in view of Huang et al. (US 2020/0178216 A1).

Regarding claim 1, Shin discloses a method of wireless communication performed by a user equipment (UE), comprising: 
transmitting an aperiodic channel state information (CSI) request to a UE, wherein the aperiodic CSI request is for sidelink communications (Fig. 8, 805, [0113] disclosing “the transmitting terminal 801 may request the receiving terminal 802 to report sidelink channel state information (CSI)”; [0116] disclosing “in the case of unicast transmission between terminals of a sidelink, only aperiodic sidelink CSI reporting is considered.”); 
receiving, from a base station, an indication of one or more modulation and coding schemes (MCSs) for sidelink communications between the relay UE and the UE based at least in part on transmitting the aperiodic CSI request ([0134] disclosing the transmitting terminal selects MCS based on the CSI reported form the receiving terminal; [0211]-[0212] and Table 4 disclosing a range of transmission parameters can be configured from the base station by the system information block (SIB) such as a range of values for the modulation and coding scheme (MCS) which allows the transmitting terminal to select a MCS value suitable for the channel situation (e.g. based on the direct sidelink CSI) or lower to adapt for congestion; i.e., the base station provides the MCS based on the CSI request because the transmitting terminal needs a range of the MCS in order to allow the transmitting terminal to select the MCS based on the reported sidelink CSI (channel situation)); and
transmitting a communication to the UE via a sidelink communication that is modulated using an MCS of the one or more MCSs (Fig. 4, 421 Data on the PSSCH; [0082] the transmitting terminal transmits the unicast data to the receiving terminal).
Shin does not expressly disclose the following; however, Huang discloses a method of wireless communication by a relay UE, comprising:
receiving, from the base station, a communication to be relayed to the UE; and relaying the communication to the UE via a sidelink communication (Fig. 2A, [0025]).
It would have been obvious to one of ordinary skill in the art to modify the techniques of Shin with the techniques of Huang because Huang is in the same field of endeavor and the teaching lies in Huang that such techniques allow an out of coverage terminal to communicate with the network ([0025]).

Regarding claim 2, Sin does not disclose the following; however, Huang discloses the method of claim 1, wherein the relay UE relays communications between the UE and the base station (Fig. 2A, [0025]).
It would have been obvious to one of ordinary skill in the art to modify the techniques of Shin with the techniques of Huang because Huang is in the same field of endeavor and the teaching lies in Huang that such techniques allow an out of coverage terminal to communicate with the network ([0025]).
Regarding claim 3, Shin discloses the method of claim 1, further comprising: 
receiving an aperiodic CSI report from the UE based at least in part on transmitting the aperiodic CSI request to the UE, wherein the aperiodic CSI report is for sidelink communications (Fig. 8, 805, 811, [0113]-[0116] disclosing aperiodic CSI report of the sidelink is sent in response to the request for sidelink CSI report). 
Shin does not disclose the following; however, Huang discloses transmitting the aperiodic CSI report to the base station (Fig. 11, [0077] method for adapting the MCS based on assistance information; Fig. 2, [0065] disclosing the relay UE receives assistance information from the remote UE and forwards the information to the base station, [0093] disclosing the assistance information comprising CSI, [0095] disclosing the base station adjusts the transmission parameters based on the received assistance information); and 
receiving, from the base station, the indication of the one or more MCSs for sidelink communications based at least in part on transmitting the aperiodic CSI report to the base station (Fig. 11, [0077] disclosing the base station determines the MCS to be used in the sidelink communication based on the received assistance information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shin with the teaching in Huang because Huang indicates this solves a need for a satisfactory solution for how a base station controls sidelink transmission parameters applicable to the V2X systems of Shin ([0004]).

Regarding claim 4, Shin does not expressly disclose the following; however, Huang discloses the method of claim 3, wherein the aperiodic CSI report is transmitted to the base station in at least one of a medium access control (MAC) control element, a MAC payload, uplink control information, or a combination thereof ([0081] MAC PDU; [0094] MAC CE on the PUCCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shin with the teaching in Huang because Huang indicates this solves a need for a satisfactory solution for how a base station controls sidelink transmission parameters applicable to the V2X systems of Shin ([0004]).

Regarding claim 5, Shin discloses the method of claim 1, wherein the indication of the one or more MCSs is received from the base station in at least one of a medium access control (MAC) control element, a MAC payload, downlink control information, a sidelink grant for the sidelink communication, or a combination thereof ([0134] the base station sends an allocation for sidelink comprising the MCS to be used via downlink control information (DCI); [0211] the range of MCS can be configured via SIB before RRC connection is established and after RRC connection can be sent to the ter,inal specifically (e.g. RRC messaging)).

Regarding claim 7, Shin discloses the method of claim 1, wherein the one or more MCSs include multiple MCSs or a range of MCSs, and wherein the relay UE selects the MCS, used to modulate the sidelink communication, from the multiple MCSs or the range of MCSs ([0134] disclosing the transmitting terminal selects MCS based on the CSI reported form the receiving terminal; [0211]-[0212] and Table 4 disclosing a range of transmission parameters can be configured from the base station by the system information block (SIB) such as a range of values for the modulation and coding scheme (MCS) which allows the transmitting terminal to select a MCS value suitable for the channel situation (e.g. based on the direct sidelink CSI) or lower to adapt for congestion).

Regarding claim 8, Shin discloses the method of claim 1, wherein the one or more MCSs include a single MCS, and wherein the relay UE uses the single MCS as the MCS used to modulate the sidelink communication ([0134] disclosing the base station allocates the resources and specifies the MCS to be used for sidelink communication (i.e., when there is no sidelink CSI report transmitted form the receiving terminal; [0214]-[0217] disclosing conditions for determining when there is no sidelink CSI reported).

Regarding claims 9-13 and 15-16, the claims are directed towards a relay user equipment (UE) for wireless communication, comprising: a memory; and one or more processors, operatively coupled to the memory, configured to perform the method of claims 1-5 and 7-8. Shin discloses such embodiments (Fig. 12, [0251]-[0257]); accordingly, claims 9-13 and 15-16 are rejected on the grounds presented above for claims 1-5 and 7-8.

Regarding claims 17-23, the claims are directed towards a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a relay user equipment (UE), cause the relay UE to perform the method of claims 1-5 and 7-8. Shin discloses such embodiments (Fig. 12, [0251]-[0257]); accordingly, claims 9-13 and 15-16 are rejected on the grounds presented above for claims 1-5 and 7-8.

Regarding claims 24-30, the claims are directed towards an apparatus for wireless communication, comprising: means for performing the method of claims 1-5 and 7-8. Shin and Huang discloses equivalent means (Shin: Id.; Fig. 12, [0251]-[0257]; Huang: Id.); accordingly, claims 9-13 and 15-16 are rejected on the grounds presented above for claims 1-5 and 7-8.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2021/0022139 A1) in view of Huang et al. (US 2020/0178216 A1) further in view of Tang (US 2019/0166486 A1).
 
Regarding claim 6, Shin does not expressly disclose the following; however, Tang discloses the method of claim 1, wherein the relay UE provides a layer 2 relay service for the UE ([0080] disclosing adopting a layer-2 relay manner over the PC5 (sidelink) interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Shin to utilize layer-2 relaying as taught by Tang because the teaching lies in Tang that this reduces delays associated with layer-3 relaying ([0080]).

Regarding claim 14, the claim is directed towards the relay UE of claim 9, which performs the method of claim 6; therefore, claim 14 is rejected on the grounds presented above for claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461